Case 2:18-cv-10255-SDW-SCM Document 22 Filed 12/10/18 Page 1 of 1 PageID: 255




NOT FOR PUBLICATION


                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY



  JOEVANNIE SOLIS, individually and on                     Case No: 18-10255 (SDW) (SCM)
  behalf of all others similarly situated,

                        Plaintiff,
                                                           ORDER
                  v.

  LATIUM    NETWORK,   INC., DAVID
  JOHNSON, and MATTHEW CARDEN,                             December 10, 2018

                        Defendants.


 WIGENTON, District Judge.

         This matter, having come before the Court on Defendants Latium Network, Inc., David

 Johnson, and Matthew Carden’s (collectively, “Defendants”) Motion to Dismiss Plaintiff

 Joevannie Solis’ (“Plaintiff”) Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6), and

 this Court having carefully reviewed and considered the submissions of the parties, for the reasons

 stated in this Court’s Opinion dated December 10, 2018,

         IT IS on this 10th day of December, 2018,

         ORDERED that Defendants’ Motion to Dismiss, (ECF No. 16), is DENIED.



                                                      s/ Susan D. Wigenton_______
                                                      SUSAN D. WIGENTON
                                                      UNITED STATES DISTRICT JUDGE

 Orig:          Clerk
 cc:            Steven C. Mannion, U.S.M.J.
                Parties
